E

                                 0F     TEXAS




Honorable    Andy Rogers, Chairman
Constitutional    Amendments Committee
The Senate of Texas
Austin,    Texas
                           Opinion No. C-70

                                      Re :     Whether the Constitution          would
                                               have to be amended in order to
                                               provide    retirement,     disability
                                               and death benefits       to officers
                                               and employees      of the political
                                               subdivisions      of Jefferson
                                               County.
Dear Senator      Rogers:

              Your request        for        an opinion     from     this     office    reads
as follows:

                "As Chairman of the Constitutional           Amendments
        Committee of the Senate,          we request     an opinion
        from you as to whether or not the Constitution
        would have to be amended in order to provide                all
        political    sub-divisions       of Jefferson     County? Texas,
        with retirement,      disability      and death benefits
        for all appointed       officers     and employees     of all
        political    sub-divisions       within   Jefferson    County."

              Section   62(b)         of Article        XVI of      the     Constitution        of
Texas    states   as follows:

               %i62      state   and county           retirement.         disability_
        md
         -3   deat

               ‘1. . .

               "(b) Each county shall have the right to pro-
        vide for and administer      a Retirement,      Disabilitv
        and Death                          for the auaointive      offi-
        cers and emolovees    of the countv;       provided    same is
        authorized  by a majority      vote of the qualified       vot-
        ers of such county and after         such election    has been
        advertised  by being published        in at least    one news-
        paper of general   circulation       in said county once
        each week for four consecutive         weeks; provided     that

                                              -342-
Hon. Andy Rogers,      page 2      (C-70)



      the amount contributed    by the county to such Fund
      shall  equal the amount paid for the same purpose
      from the income of each such person,    and shall not
      exceed at any time five per centum (5%) of the
      compensation   paid to each such person by the county,
      and shall   in no one year exceed the sum of One Hun-
      dred and Eighty Dollars    ($180) for any such person.

             “All funds provided       from the compensation        of
      each such person or by the county,            for such Retire-
      ment. Disabilitv        and Death Comaensation       Fund, as
      are received    by the county,        shall  be invested    in
      bonds of the United States,           the State of Texas        or
      counties    or cities     of this State,     or in bonds is-
      sued by any agency of the United States Government,
      the payment of the principal           of and interest     on
      which is guaranteed        by the United States,       provided
      that a sufficient        amount of said funds shall        be
      kept on hand to meet the immediate payment of the
      amount likely     to become due each year out of said
      Fund, such amount of funds to be kept on hand to
      be determined     by the agency which may be provided
      by law to administer        said Fund; and provided        that
      the recipients      of benefits     from said Fund shall
      not be eligible       for any other pension retirement
      funds or direct       aid from the State of Texas, un-
      less   the Fund, the creation         of which is provided
      for herein,    contributed      by the county,     is released
      to the State of Texas as a condition             to receiving
      such other pension aid.“’          (Emphasis added).

             You will     note that each county in Texas may provide
for and administer        a retirement,     disability       and death compensa-
tion fund after     the     necessary   procedure      outlined    above has been
complied with.      It    is our opinion     that it is unnecessary        for the
Constitution    to be     amended each time a certain           county desires
these benefits    for     its own employees.         Attorney    General’s   Opinion
No. v-158 (1947).

           With respect    to any other political     subdivisions exist-
ing in Jefferson   County, Section    51-e of Article    III of the Con-
stitution  states  as follows:

            “Each incoroorated     citv and town in this
      State shall have the power and authority         to provide
      a system of retirement      and disability    pensions  for
      its appointive    officers   and employees who have be-
      come disabled   as a direct     and proximate   result  of
      the performance    of their    duties,   or have passed

                                     -343-
-   ..




         Hon. Andy Rogers,      page 3     (C-70)


               their   sixty-fifth      birthday,    or have been employed
               by such city or town for more than twenty-five
               (25) years and have passed their            sixtieth    birthday,
               whenand     if,    but only when and if,       such system has
               been approved at an election           by the qualified      vot-
               ers of such city or town entitled             to vote on the
               question    of issuance       of tax supported     bonds; pro-
               vided that no city or town shall            contribute     more
               than the equivalent          of seven and one half      (7*) per
               centum of salaries         and wages of the officers        and
               employees     entitled     to participate    in its pension
               system, and that said officers            and employees     shall
               contribute      a like amount; and this Amendment shall
               not reduce the authority           nor duty of any city or
               town otherwise       existing."

                     Section    51-f   states     as follows:

                      "The Legislature      of this State shall have the
               authority    to provide    for a system of retirement
               and disability     pensions    for appointive    officers
               and employees    of cities     and towns to operate       State-
               wide or by districts       under such a plan and program
               as the Legislature      shall direct     and shall    provide
               that participation      therein    by cities  and towns shall
               be voluntary;    provided     that the Legislature       shall
               never make an appropriation         to pay any of the cost
               of any system authorized         by this Section."

                    We call your attention      to the fact that Section      51-e
         applies  to incorporated   cities   and towns only,     and furthermore
         that there is no provision      in that Section   entitling    any offi-
         cer or employee of such city or town to death benefits.             There-
         fore that Section    would have to be amended for cities        and towns
         to provide  for these benefits.

                       If Jefferson     County    contains    any political subdivi-
         sions other than incorporated            cities    and towns, then the Consti-
         tution    contains     no provisions     whereby they may provide     for re-
         tirement,     disability    or death     benefits,    and in that case the
         Constitution      would have to be       amended accordingly.

                                          SuMxmY

                     Section      62 of Article    XVI of the Constitution
               of Texas need not be amended for Jefferson             County
               to provide      retirement,    disability   and death bene-
               fits  for its officers        and employees.    Section   51-e
               of Article      III will    have to be amended for incor-
               porated    cities     and towns to provide    death benefits

                                                -344-
Hon. Andy Rogers,       page 4   (C-70)


      for their   officers     and employees.     The Constitu-
      tion will have to be amended for any other poli-
      tical  subdivisions      of Jefferson   County to provide
      for retirement,      disability    and death benefits.

                                    Yours   very   truly,




FDW:ms:wb

APPROVED:

OPINION COMMITTEE

W. V. Geppert,   Chairman
Sam Wilson
Ernest Fortenberry
John Reeves
Albert  Pruitt

APPROVEDFOR THE ATTORNEYGENERAL

BY:   Stanton   Stone




                                    -345-